DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 6, 10, 12, 14, 15 direct to a method of receiving tag information including content information from a device (e.g., receiving, from a second device, tag information including information about content displayed on the second device), displaying the content at the time receiving the tag information at another device, wherein the content at the two devices is the same content (e.g., displaying the content on the first device based on the received tag information at a time when the tag information is received by the first device from the second device, wherein the content displayed on the first device is the same content as the content displayed on the second device).
This idea is similar to a method of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, which has been found by the courts to be an abstract idea. As such, the description in claim 1 of receiving tag information including content information from a device and displaying the content at the time receiving the tag information at another device, wherein the content at the two devices is the same content.
 The claim recites the additional limitations of a first device, a second device and a processor. Generic devices recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Claims 1, 6, 10 & 12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Dependent claims 2-5, 7-9, 11 & 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10 & 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, limitation displaying the content on the first device based on the received tag information at a time when the tag information is received by the first device from the second device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 6, 10 & 12 includes features analogous to claim 1. Claims 6, 10 & 12 are rejected for at least the reasons as noted with regard to claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, it is unclear whether the content as recited in claim 1 is the received content as recited in claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ROGERS [US 2005/0229227 A1].

Regarding claims 1, 6, 10, 12 & 14-15, ROGERS teaches a system to perform a method of displaying content. The method as taught in ROGERS reads on claims 1, 6, 10, 12 & 14-15 as shown below.

CLAIMS 1, 10 & 14
A method of displaying content in a first device, the method comprising: 
receiving, from a second device, tag information including information about content displayed on the second device; and 





displaying the content on the first device

based on the received tag information 


at a time when the tag information is received by the first device from the second device, 


wherein the content displayed on the first device is the same content as the content displayed on the second device.




CLAIMS 6, 12 & 15
A method of transmitting information about content in a second device, the method comprising: 
displaying content on the second device; and 


transmitting, to a first device, tag information including information about the content, and 
the content is displayed on the second device at a time when the tag information is transmitted to the first device from the second device, 


wherein the content displayed on the first device is the same content as the content displayed on the second device.

ROGERS 
A method of displaying content in a first device, the method comprising: 
RFID tag data including location data & product data in Media File is received at a set top box (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]), 
wherein RFID tag data is from a Web Storefront System (ROGERS, [0073],
wherein the product is displayed on the Web Storefront System via Web Storefront Interface (ROGERS, [0078] & [0123]); 
the product is displayed on the TV (ROGERS, FIG. 22 & [0140]), 
wherein the displayed product is based on the received RFID tag data (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]), 
wherein the product is displayed at a time when the RFID tag data represented by location data & product data received at the TV from the Web Storefront System (ROGERS, [0061], [0132] & [0141]), 
wherein the product displayed on the TV is the same product displayed on the Web Storefront system (ROGERS, FIGS. 22 & 23- [0143][Wingdings font/0xE0][0144]).


A method of transmitting information about content in a second device, the method comprising:

a product is displayed on Web Storefront system (ROGERS, FIGS. 22 & 23- [0143][Wingdings font/0xE0][0144])
RFID tag data including location data & product data in Media File is sent to a set top box (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]),
wherein the product is displayed at a time when the RFID tag data represented by location data & product data received at the TV from the Web Storefront System (ROGERS, [0061], [0132] & [0141]), 
wherein the product displayed on the TV is the same product displayed on the Web Storefront system (ROGERS, FIGS. 22 & 23- [0143][Wingdings font/0xE0][0144]).



Regarding claims 2 & 7, ROGERS further teaches that the information about the content includes a reproduction location of the content at the time of receiving the tag information by the first device from the second device (ROGERS, [0075]), and wherein the displaying comprises displaying, by the first device, the content as continuous playback from the reproduction location of the content, based on the tag information (ROGERS, [0136]).

Regarding claims 3 & 8, ROGERS further teaches that the information about the content comprises address information of a web site related to the content (ROGERS, FIG. 23 & [0144]).

Regarding claim 4, ROGERS further teaches the step of receiving the content of the web site, based on the address information, and displaying the received content on the first device (ROGERS, FIG. 23 & [0144]).

Regarding claims 5, 9, 11 & 13, ROGERS further teaches that the information about the content comprises content data for displaying the content on the first device (ROGERS, FIG. 22 & [0141]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        July 26, 2022